EXHIBIT 10.1
 
 
 
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
 
AMENDMENT NO. 1, dated as of September 24, 2013 (this “Amendment”) to that
certain Amended and Restated Credit Agreement, dated as of May 16, 2013, among
Wendy’s International, Inc., an Ohio corporation (the “Borrower”), each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer (the “Administrative Agent”), Wells Fargo Bank, National Association,
as Syndication Agent, and Fifth Third Bank, The Huntington National Bank, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Co-Documentation Agents (the “Credit Agreement”), is entered
into by the Borrower, the other Loan Parties party hereto, the Lenders party
hereto, the Administrative Agent and Wells Fargo Bank, National Association, as
Syndication Agent.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested Additional Term Commitments from certain Lenders (the “New Term A
Lenders”) consisting of an increase to the Term A Commitments in the aggregate
principal amount of $225,000,000 (the “New Term A Commitments” and the loans
thereunder, the “New Term A Loans”) as set forth in Schedule A hereto;
 
WHEREAS, subject to Section 2.14 of the Credit Agreement, each Lender agreeing
to provide such increased commitment, the Loan Parties and the Administrative
Agent, without the consent of any other Lenders, may enter into an amendment to
provide Additional Term Commitments and to effect the provisions of Section 2.14
of the Credit Agreement;
 
WHEREAS, subject to the satisfaction of the conditions set forth in Section 2(a)
of this Amendment, the New Term A Lenders have agreed to provide the full amount
of the New Term A Commitments on the terms and conditions set forth in Section
1(c) of this Amendment;
 
WHEREAS, the Borrower and the Loan Parties have requested that the Required
Lenders and the Administrative Agent agree to amend certain provisions of the
Credit Agreement as set forth in Section 1(d) of this Amendment, as authorized
by Section 10.01 of the Credit Agreement, and the Required Lenders and the
Administrative Agent are willing to so agree to the terms and conditions
contained in such Section 1(d) of this Amendment; and
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.   Amendments.
 
(a)           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings, if any, assigned to such terms in the
Credit Agreement.
 
(b)           Interpretation.  The rules of interpretation set forth in Section
1.02 of the Credit Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
 
(c)           Increase in Term A Commitments.  Subject to the satisfaction of
the conditions set forth under Section 2(a) of this Amendment, the Credit
Agreement is hereby amended as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)      The defined term “Applicable Percentage” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
“Applicable Percentage” means (a) in respect of the Term Facility, (i) with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the aggregate principal amount of Term A Loans
represented by the principal amount of such Term A Lender’s Term A Loans at such
time (plus, before the New Term A Commitment Termination Date, each New Term A
Lender’s New Term A Commitment at such time), (ii) with respect to any Term B
Lender at any time, the percentage (carried out to the ninth decimal place) of
the aggregate principal amount of Term B Loans represented by the principal
amount of such Term B Lender’s Term B Loans at such time and (b) in respect of
the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.16.  If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of an L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
(ii)      The defined term “Required Lenders” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition), and (b) aggregate unused
Revolving Credit Commitments and New Term A Commitments; provided that the
unused Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
(iii)     The defined term “Term A Borrowing” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a)
or Section 2.01(d).
 
(iv)     The defined term “Term A Commitment” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Term A Commitment” means, as to each Term A Lender, (a) its obligation to make
Term A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement and
(b) its obligation to make New Term A Loans to the Borrower pursuant to Section
2.01(d) in an aggregate principal amount at any one time outstanding not to
exceed its commitment pursuant to Amendment No. 1 or  in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  As of the Restatement Effective Date, the aggregate principal
amount of the Term A Commitments was $350,000,000.  As of the Amendment No. 1
Effective Date, the aggregate Term A Commitment is solely pursuant to clause (b)
above, is an aggregate principal amount of $225,000,000 and is held in full by
the New Term A Lenders.
 
(v)      The defined term “Term A Lender” in Section 1.01 of the Credit
Agreement is hereby deleted and replaced with the following:
 
“Term A Lender” means at any time any Lender that has a Term A Commitment or
that holds Term A Loans at such time, including, without limitation, the New
Term A Lenders.
 
(vi)     The defined term “Term A Loan” in Section 1.01 of the Credit Agreement
is hereby deleted and replaced with the following:
 
“Term A Loan” means an advance made by any Term A Lender pursuant to Section
2.01(a) or (d).
 
(vii)    Section 1.01 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical order:
 
“Amendment No. 1” means the Amendment No. 1 to this Agreement dated as of
September 24, 2013.
 
“Amendment No. 1 Effective Date” has the meaning given to such term in Section 2
of Amendment No. 1.
 
“New Term A Commitment” means, with respect to each New Term A Lender, the Term
A Commitment of such New Term A Lender to make a New Term A Loan.
 
“New Term A Commitment Termination Date” has the meaning specified in Section
2.06(e).
 
“New Term A Lender” means the entities party to Amendment No. 1 as “New Term A
Lenders” and their successors and assigns in accordance with this Agreement.
 
“New Term A Loan” means a Loan that is made in respect of a New Term A
Commitment pursuant to Section 2.01(d).
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(viii)   Section 2.01 of the Credit Agreement is hereby amended by adding the
following clause (d) at the end thereof to read in full as follows:
 
“(d)           Subject to the terms set forth herein and the applicable
conditions set forth in Section 4.02:
 
(i)           Each New Term A Lender severally agrees to make a New Term A Loan
to the Borrower on any single Business Day requested by the Borrower on or
before the New Term A Commitment Termination Date in an aggregate principal
amount not to exceed its New Term A Commitment.  New Term A Loans borrowed and
then prepaid or repaid may not be reborrowed.  The New Term A Loans shall be
funded to the Borrower by the New Term A Lenders in an aggregate amount net of
an upfront fee of 0.375% of the aggregate principal amount thereof and
notwithstanding such netting the Borrower shall owe the New Term A Lenders the
full aggregate principal amount of the New Term A Loans.  For the avoidance of
doubt, assuming no prepayments made since the Amendment No. 1 Effective Date and
the full amount of the New Term A Commitments is drawn, the aggregate principal
amount of the Term A Loans outstanding immediately after the funding of the New
Term A Loans on the New Term A Commitment Termination Date will be $570,625,000.
 
(ii)           The New Term A Loans shall have the same terms as the Term A
Loans as set forth in this Agreement and the other Loan Documents, shall
constitute the same tranche and class of Term Loans as such Term A Loans, shall
vote together with the Term A Loans and shall be treated the same in all
respects, except that the initial Interest Period for all New Term A Loans that
are Eurodollar Rate Loans shall commence on the date of borrowing thereof and
shall end on the last day of the Interest Period for any then existing Borrowing
of Term A Loans.  For the avoidance of doubt, the New Term A Loans (and all
principal, interest and other amounts in respect thereof) will constitute
“Obligations” under this Agreement and the other Loan Documents and shall have
the same rights and obligations under this Agreement and the other Loan
Documents as the Term A Loans.
 
(iii)           Notwithstanding any Default or Event of Default and
notwithstanding any provision of any Loan Document to the contrary, the New Term
A Lenders shall not be entitled to (i) rescind, terminate or cancel their New
Term A Commitments hereunder, (ii) exercise any right or remedy or make or
enforce any claim under or in respect of the Loan Documents they may have to the
extent to do so would prevent or limit the making of any New Term A Loans and
(iii) exercise any right of set-off or counterclaim right which they may
exercise in respect of any Loan to the extent to do so would prevent or limit
the making of any New Term A Loans; provided that nothing in this paragraph
shall prevent any New Term A Lender from not making a New Term A Loan due to the
failure of any applicable condition to borrowing in Section 4.02 or, subject to
the items expressly referred to in this paragraph, shall prevent any Secured
Party from exercising remedies with respect to any Secured Obligations.”
 
(ix)     Section 2.06(b) of the Credit Agreement is hereby deleted and replaced
with the following:
 
“(b)           Mandatory.  The aggregate Term Commitments (other than the New
Term A Commitment, which is dealt with in Section 2.06(e) below) shall be
automatically and permanently reduced to zero at 5:00 p.m. on the earlier of (i)
the Restatement Effective Date and (ii) June 30, 2013”.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(x)      Section 2.06 of the Credit Agreement is hereby amended by adding the
following clause (e) at the end thereof:
 
“(e)           The New Term A Commitment of each New Term A Lender shall be
automatically and permanently reduced to zero on the earliest of (i) the date of
the borrowing of any New Term A Loan, (ii) 5:00 p.m. on the date that is 35 days
after the Amendment No. 1 Effective Date and (iii) the date the Borrower elects
to terminate the New Term A Commitment upon written notice to the Administrative
Agent (the “New Term A Commitment Termination Date”)”.
 
(xi)     Section 2.07(a) of the Credit Agreement is deleted and replaced with
the following:
 
“(a)           Term A Loans.  The Borrower shall repay to the Administrative
Agent for the ratable account of the Term A Lenders with then outstanding Term A
Loans (x) on the last Business Day of each March, June, September and December,
commencing with the first full quarter after the Restatement Effective Date, an
aggregate amount equal to (i) 1.25% of the original aggregate principal amount
of the Term A Loans made on the Restatement Effective Date for the first eight
such dates after the Restatement Effective Date, (ii) 1.875% of the original
aggregate principal amount of the Term A Loans made on the Restatement Effective
Date for the next four such dates, (iii) 2.5% of the original aggregate
principal amount of the Term A Loans made on the Restatement Effective Date for
the next eight such dates (in each case (i) through (iii) which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), (y) on the last Business Day of
each March, June, September and December, commencing with the first quarter
ended after the making of any New Term A Loans, an aggregate amount equal to (i)
[   ]% of the original aggregate principal amount of the New Term A Loans for
the first seven such dates, (ii), [   ]% of the original aggregate principal
amount of the New Term A Loans for the next four such dates, (iii) [   ]% of the
original aggregate principal amount of the New Term A Loans for the next eight
such dates (in each case (i) through (iii) which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (z) on the Maturity Date for the Term A
Loans, the aggregate principal amount of all Term A Loans outstanding on such
date.”1
 
(xii)    Section 2.09(c) of the Credit Agreement is amended by re-designating
existing clause (ii) as clause (iii), and adding a new clause (ii) to read:
 
___________________________________
1 The blank percentages will be filled based on then existing actual
amortization upon the making of the New Term A Loans. The percentages may be
filled in without the consent of anyone other than the Administrative Agent and
the Borrower. The concept is that once New Term A Loans are made they will be
fungible with existing Term A Loans so all Term A Loans need to amortize pro
rata. Because the existing Term A Loans amortize prior to the funding of the New
Term A Loans and the possibility of prepayments prior to funding of the New Term
A Loans, the percentages relating to the New Term A Loans will be slightly
higher than those here applicable to the existing Term A Loans.  For example,
assuming the payment of the amortization of the existing Term A Loans as
currently required and scheduled on September 30, 2013, no prepayments of the
Term A Loans and a funding of the New Term A Loans on October 24, 2013, the
percentages in clause (y) would be: 1.2658%, 1.8987% and 2.5316%, respectively.
 For the avoidance of doubt the aggregate amounts calculated under clauses (x)
and (y) will be shared ratably amongst all Term A Lenders once the New Term A
Loans are made.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(ii) On the New Term A Commitment Termination Date, the Borrower shall have paid
to the arrangers and the Administrative Agent for their own accounts fees in the
amounts specified in that certain Engagement Letter, dated September 9, 2013.
 
(xiii)   Section 4.02 of the Credit Agreement is hereby deleted and replaced
with the following:
 
“4.02          Conditions to All Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a)        Other than with respect to a Committed Loan Notice requesting a New
Term A Loan, the representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
 
(b)        (i) Other than with respect to a Committed Loan Notice requesting a
New Term A Loan, no Default shall exist or would result from such proposed
Credit Extension or from the application of the proceeds thereof and (ii) with
respect to the Committed Loan Notice requesting a New Term A Loan, no Event of
Default shall exist, unless the Borrower shall have taken steps to cure such
Event of Default that are reasonably expected by the Borrower to cure such Event
of Default within five Business Days and are disclosed to the New Term A
Lenders, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.
 
(c)        The Administrative Agent and, if applicable, each L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) (in each case
solely to the extent applicable in the case of a borrowing of New Term A Loans)
have been satisfied on and as of the date of the applicable Credit Extension.
 
(d)           Other Amendments.  Subject to the satisfaction of the conditions
set forth under Section 2(b) of this Amendment, the Credit Agreement is hereby
amended as follows:
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(i)      Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Consolidated Leverage Ratio” by replacing the reference to
“$125,000,000” therein with “$200,000,000”.
 
(ii)      Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Consolidated Senior Secured Leverage Ratio” by replacing the
reference to “$125,000,000” therein with “$200,000,000”.
 
(iii)     Section 2.14(a) of the Credit Agreement is hereby amended by adding
the following sentence at the end thereof:
 
“Notwithstanding anything herein to the contrary, the New Term A Loans and the
New Term A Commitments shall not constitute a usage of any dollar based basket
in Section 2.14.”
 
(iv)      Section 2.14(b) of the Credit Agreement is hereby amended by adding
the following parenthetical after the words “and (ii) in the case of any
Additional Term Commitment” appearing in the fourth sentence thereof: “(unless
otherwise specified in the documentation governing such Additional Term
Commitment)”.
 
(v)       Section 6.11 of the Credit Agreement is hereby amended by adding the
following proviso at the end of clause (ii) thereof:
 
“provided that the New Term A Loans shall only be used to redeem, purchase,
defease or discharge the 2014 Notes (or, to the extent the Borrower effects such
redemption, repurchase, defeasance or discharge of the 2014 Notes from cash on
hand, to reimburse the Borrower) and to pay fees and expenses incurred in
connection therewith.”
 
SECTION 2.   Conditions of Effectiveness.   This Amendment shall become
effective (the “Amendment No. 1 Effective Date”) when the following conditions
shall have been satisfied (or waived by the New Term A Lenders in the case of
Section 2(a) or by the Required Lenders in the case of Section 2(b)):
 
(a)             In the case of all Sections of this Amendment other than Section
1(d) hereof:


(i)      the Administrative Agent receives the following, each of which shall be
originals or facsimiles (or other electronic imaging means) unless otherwise
specified, each dated the Amendment No. 1 Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Amendment No. 1
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
 
 
(a)
a counterpart of this Amendment signed by each of the Administrative Agent, the
Borrower and each New Term A Lender;

 
 
(b)
a certificate of the Borrower signed by a Responsible Officer of the Borrower in
accordance with Section 2.14(b) of the Credit Agreement relating to the New Term
A Commitments;

 
 
(c)
copies (certified, to the extent applicable) of UCC, United States Patent and
Trademark Office and United States Copyright Office, tax and judgment lien
searches (other than for Franklin County, Ohio) or equivalent reports or

 
 
- 7 -

--------------------------------------------------------------------------------

 
 

 
 
searches, each of a recent date before the Amendment No. 1 Effective Date
listing all effective financing statements, lien notices or comparable documents
that name any Loan Party as debtor (other than a Louisiana entity) and that are
filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business;

 
 
(d)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment, the Credit Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 
 
(e)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is in good standing in its jurisdiction
of incorporation or formation, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 
 
(f)
an opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and the New Term A Lenders, in
form and substance reasonably satisfactory to the Administrative Agent (which
shall cover New York law and the General Corporation Law, Limited Liability
Company Act and Revised Uniform Limited Partnership Act of Delaware);

 
 
(g)
an opinion of local counsel to the Loan Parties in Ohio, addressed to the
Administrative Agent and the New Term A Lenders, in form and substance
reasonably satisfactory to the Administrative Agent;

 
 
(h)
a certificate signed by a Responsible Officer of the Borrower certifying that
there has been no event or circumstance since December 31, 2012 that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 
 
(i)
a certificate attesting to the Solvency of the Borrower and its Restricted
Subsidiaries on a consolidated basis before and after giving effect to the
transactions contemplated by this Amendment and the incurrence of Indebtedness
related thereto, from the Borrower’s chief financial officer in form and
substance reasonably satisfactory to the Administrative Agent; and

 
 
(j)
such other certificates (but excluding insurance certificates) or documents as
the Administrative Agent reasonably may require.

 
(b)           In the case of Section 1(d) of this Amendment, immediately after
the effectiveness of Section 1(c) of this Amendment and when the Administrative
Agent receives a counterpart of this Amendment signed by each of the
Administrative Agent and Borrower and consents in the form of Exhibit A hereto
(the “Consent”) or otherwise acceptable to the Administrative Agent signed by
the Required Lenders (after giving effect to Section 1(c)).


Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 2,
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
each Lender that has signed this Amendment (or the Consent that is part hereof)
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Amendment No. 1 Effective Date specifying its objection thereto and the Required
Lenders (as defined in the Credit Agreement) signatures hereto shall be binding
on all Lenders.
 
SECTION 3.   Representations and Warranties.  The Borrower represents and
warrants to the Administrative Agent and the Lenders that both before and after
giving effect to this Amendment, (x) no Default has occurred and is continuing;
and (y) the representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document that has been furnished at any time under
or in connection with any Loan Document, are true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” is true and correct in all respects)
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect” is
true and correct in all respects) as of such earlier date, and except that, the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.
 
SECTION 4.   Post-Closing Matters. Within ten (10) days after the Amendment No.
1 Effective Date, unless waived or extended by the Administrative Agent in its
sole discretion, the Borrower shall, or shall cause the applicable Loan Party
to, deliver to the Administrative Agent (a) the search results pursuant to
Section 2(a)(i)(c) hereof with respect to the Louisiana entities and (b) the tax
and judgment lien search results pursuant to Section 2(a)(i)(c) hereof with
respect to Franklin County, Ohio.
 
SECTION 5.   Reference to and Effect on the Credit Agreement and the Loan
Documents.
 
(a)           On and after the Amendment No. 1 Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended hereby.
 
(b)           On and after the Amendment No. 1 Effective Date, the rights and
obligations of the parties to the Credit Agreement and each other Loan Document
(as defined in the Credit Agreement, the “Existing Loan Documents”) shall be
governed by the Credit Agreement as amended hereby and each Existing Loan
Document as amended hereby; provided that the rights and obligations of the
parties to the Credit Agreement and the other Existing Loan Documents with
respect to the period prior to the Amendment No. 1 Effective Date shall continue
to be governed by the provision of the Credit Agreement and Existing Loan
Documents prior to giving effect to this Amendment.  The Existing Loan
Documents, as specifically amended hereby, are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all
respects.  Without limiting the foregoing, (i) the Collateral Documents and all
of the Collateral does and shall continue to secure the payment of all Secured
Obligations on the terms and conditions set forth in the Collateral Documents as
amended hereby (ii) each Loan Party hereby confirms and ratifies its grant of a
security interest in the Collateral and its obligations as “Pledgor” under the
Security Agreement, under the Credit Agreement and all other Loan Documents as
amended pursuant to this Amendment, all on the terms set forth in the Security
Agreement and (iii) each Guarantor hereby confirms and ratifies its obligations
as Guarantor under the Guaranty with respect to all of the Secured
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Obligations thereunder under the Credit Agreement and all other Loan Documents
as amended pursuant to this Amendment, all on the terms set forth in the
Guaranty.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.  On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.
 
SECTION 6.   Execution in Counterparts.  This Amendment may be executed in one
or more counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Amendment constitutes
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart to this
Amendment.
 
SECTION 7.   Amendment, Modification and Waiver.  Except as expressly provided
in Section 2 with respect to waivers of conditions to the Amendment No. 1
Effective Date, this Amendment may not be amended, modified or waived except in
accordance with Section 10.01 of the Credit Agreement; provided that
notwithstanding the foregoing, until the funding of the New Term A Loan has
occurred, any amendments, modifications or waivers of Section 1(c) relating to
the addition of the New Term A Commitment may be made with the consent of the
New Term A Lenders and the Borrower, without any consent of any other Lender.
 
SECTION 8.   Governing Law and Jurisdiction.
 
(a)           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT (OTHER THAN AS PROVIDED IN ANY
MORTGAGE WITH RESPECT TO ITSELF), OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
 
(c)           WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
THIS AMENDMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
 
(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 


 
[The remainder of this page is intentionally left blank]
 



 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
WENDY’S INTERNATIONAL, INC.
 
         
 
By:
/s/ Daniel T. Collins       Name: Daniel T. Collins       Title:   SVP,
Treasurer and Assistant Secretary          

 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


Accepted and Agreed:
 
OLDEMARK LLC
THE NEW BAKERY CO. OF OHIO, INC.
WENDY'S EURASIA, INC.
WENDY'S GLOBAL, INC.
WENDY'S GLOBAL RESTAURANTS, LLC
WENDY'S GLOBAL SERVICES, INC.
WENDY'S HOLDINGS, LLC
WENDY'S RESTAURANTS OF NEW YORK, LLC
WENDY'S OF DENVER, INC.
WENDY'S OF N.E. FLORIDA, INC.
WENDY'S OLD FASHIONED HAMBURGERS OF
NEW YORK, INC.
WENDY'S SUPPORT CENTER, LLC
 
       
By:
/s/ Daniel T. Collins     Name:  Daniel T. Collins     Title:    Senior Vice
President           
Also, Treasurer and Assistant Secretary, except for
Wendy's Global Services, Inc.
Wendy's Global Inc. and
Wendy's Global Restaurants, LLC
                         

 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 

 
BANK OF AMERICA, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender
 
         
 
By:
/s/ Nicholas Cheng       Name:  Nicholas Cheng       Title:    Vice President   
       

 
 

 
BANK OF AMERICA. N.A., as New Term A
Lender
 
         
 
By:
/s/ Nicholas Cheng       Name:  Nicholas Cheng       Title:    Vice President   
       

 
 
 
 


 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent
 
         
 
By:
/s/ Sally Hoffman       Name:  Sally Hoffman        Title:    Managing Director
         

 

 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 

 
Bank of Tokyo-Mitsubishi UFJ, Ltd., as
New Term A Lender
 
         
 
By:
/s/ Christine Howatt       Name:  Christine Howatt       Title:    Authorized
Signatory          

 

 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
Cadence Bank, as New Term A Lender
 
         
 
By:
/s/ John Huss       Name:  John Huss       Title:    Managing Director, SVP    
     

 

 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
Fifth Third Bank, as New Term A Lender
 
         
 
By:
/s/ Hal Clemmer       Name:  Hal Clemmer       Title:    Senior Vice President  
       

 

 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
FIRST COMMONWEALTH BANK, as
New Term A Lender
 
         
 
By:
/s/ C. Forrest Tefft       Name:  C. Forrest Tefft       Title:    Executive
Vice President          

 

 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 

 
The Huntington National Bank, as New
Term A Lender
 
         
 
By:
/s/ Amanda M. Sigg       Name:  Amanda M. Sigg       Title:    Vice President  
       

 

 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
ING CAPITAL LLC, as New Term A Lender
 
         
 
By:
/s/ Daniel W. Lambrecht       Name:  Daniel W. Lambrecht      
Title:    Managing Director          

 

 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender
 
         
 
By:
        Name:        Title:              

 
 

 
OneWest Bank, FSB, as New Term A Lender
 
         
 
By:
/s/ John Farrace       Name:  John Farrace       Title:    Executive Vice
President          

 


 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
 

 
Royal Bank of Canada, as New Term A Lender
 
         
 
By:
/s/ Michael G. Wang       Name:  Michael G. Wang       Title:    Authorized
Signatory          

 


 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
 

 
Regions Bank, as New Term A Lender
 
         
 
By:
/s/ Robert O. Daniel       Name:  Robert O. Daniel       Title:    Senior Vice
President          

 


 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 

 
TriState Capital Bank, as New Term A Lender
 
         
 
By:
/s/ Paul J. Oris       Name:  Paul J. Oris       Title:    Senior Vice President
         

 


 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as New Term A Lender
 
         
 
By:
/s/ Sally Hoffman       Name:  Sally Hoffman       Title:    Managing Director  
       

 


 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 

 
Sumitomo Mitsui Banking Corporation, as New Term A Lender
 
         
 
By:
/s/ David W. Kee       Name:  David W. Kee       Title:    Managing Director    
     

 


 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender
 
         
 
By:
        Name:        Title:              

 
 

 
COÖPERATIVE CENTRALE RAIFEISEN-
BOERENLEENBANK B.A. “RABOBANK 
NEDERLAND” NEW YORK BRANCH, as
New Term A Lender
 
         
 
By:
/s/ James Purky       Name:  James Purky       Title:    Vice President        
 

       
 
By:
/s/ William Binder       Name:  William Binder       Title:    Executive
Director    




 
 
 
 
 
[Amendment No. 1 to the Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CONSENT TO AMENDMENT NO. 1
TO THE AMENDED AND RESTATED CREDIT AGREEMENT


CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”) to that certain
Amended and Restated Credit Agreement, dated as of May 16, 2013 (the “Credit
Agreement”), among Wendy’s International, Inc., an Ohio corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (the “Administrative
Agent”), Wells Fargo Bank, National Association, as Syndication Agent, and Fifth
Third Bank, The Huntington National Bank, and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Co-Documentation Agents.
 
Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Credit Agreement.
 
Existing Lenders
 
The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment and the amendments set forth therein.
 
IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.
 
 

       
as a Lender (type name of the legal entity)
 
         
 
By:
        Name        Title           

 
 

 
If a second signature is necessary:
 
         
 
By:
        Name        Title           

 

 
 

--------------------------------------------------------------------------------